

EXECUTION COPY


Exhibit 10.47
CONSULTING AGREEMENT


This Consulting Agreement is made and entered into effective as set forth
herein, among XL Group Ltd and XL Services (Bermuda) Ltd (XL Services (Bermuda)
Ltd together with XL Group Ltd, the “Company”), and Catlin Consultancy Limited
(UK Registered No: 10738588) (“Contractor”) in relation to the provision of
services by Stephen John Oakley Catlin (“Catlin”).
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
in the Agreement and Release and below, the Company and Contractor agree as
follows:
1.
Effective Date. This Consulting Agreement shall become effective as of January
1, 2018, provided that Catlin executes the general release attached to the
Agreement and Release as Exhibit A on or within 10 working days following
December 31, 2017.

2.
Contractor’s Services. During the Consulting Term (as defined below), Contractor
shall provide the consulting services of Catlin to the Company, commensurate
with Catlin's status and experience, with respect to such matters as shall be
reasonably requested from time to time by the Chief Executive Officer of the
Company (the “CEO”) or his designee. Such services shall include Catlin’s
continued participation on the Company’s behalf and leadership on the Insurance
Development Forum, and other related projects or services as may be reasonably
agreed between Catlin and the Company. Catlin shall not, by virtue of the
consulting services provided hereunder, be considered an officer or employee of
the Company, and neither he, nor Contractor shall have any power or authority to
contract in the name of or bind the Company or its Affiliates (as defined below)
(the Company and its Affiliates together, the “XL Group”). As an independent
contractor, the time, manner, mode, method and means used by Contractor in the
performance of services shall be of the Contractor’s selection and under the
sole control and direction of the Contractor. The Contractor shall be
responsible for all risks incurred in the operation of its business and shall
enjoy all the benefits thereof. In addition, the Contractor and the Company will
comply, each at their own expense, with the provisions of all state, local, and
federal laws, regulations, ordinances, requirements, and codes which are
applicable to them in respect of the performance of services hereunder.
“Affiliate” of the Company includes any person, directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with the Company, and such term shall specifically include, without limitation,
the Company’s majority-owned subsidiaries.

3.
Assistance and substitution. The Company acknowledges and agrees that the
Contractor may employ or engage such persons as it, at its absolute discretion
sees fit, to assist, support or supplement Catlin in the provision of the
services under this Agreement provided any such person/s, and the work to be
carried out by such person/s, has been agreed in advance by the Company. The
Contractor may also from time to time appoint a substitute for Catlin to perform
the consulting services provided such substitute, and the work to be carried out
by the substitute, has been agreed in advance by the Company.

4.
Term. The period during which the Contractor will be retained by the Company to
provide the consulting services hereunder shall commence on 1 January 2018 and
shall terminate on 30 September 2018, unless sooner terminated as provided in
this Section 4 (the “Consulting Term”). Notwithstanding the foregoing, the
Consulting Term will end on the date of the Catlin’s death, the date on which
Company terminates the Consulting Term for Cause (as defined below), or if the
Contractor terminates the Consulting Term for any reason. For purposes of this
Agreement, the term “Cause” shall mean the Contractor’s or Catlin’s (a) fraud or
dishonesty in connection with the performance or provision of the services under
this Consulting Agreement, (b) material breach of any of the terms of this
Consulting Agreement, or (c) conviction of, or plea of nolo contendere to, a
felony. If the Consulting Term ends prior to 30 September 2018 due to the
Catlin’s death, the Contractor shall remain entitled to receive the Consulting
Fee in full, or, if already paid to the Contractor, shall not be obligated to
repay any prepaid portion of the Consulting Fee. In the event of termination of
the Consulting Term by the Company for Cause, the Contractor shall no longer be
entitled to receive the Consulting Fee to the extent any portion remains unpaid
at the time of such termination.

5.
Consulting Fees. During the Consulting Term in consideration of the services to
be provided by the Contractor to the Company and the covenants described herein,
and provided the Contractor has complied with and continues to comply with the
terms of this Consulting Agreement, then the Company shall pay the Contractor a
fee (the “Consulting Fee”) in the amount of $2,500,000.00, payable in the
following manner: (a) $1,667,500 will be paid to





--------------------------------------------------------------------------------



EXECUTION COPY


the Contractor on or by 31 January 2018, and (b) $832,500 will be paid to the
Contractor on or by 31 May 2018. The parties acknowledge that it is not
anticipated that VAT should be chargeable on the Consulting Fee and both parties
will use their reasonable endeavors to ensure that the consultancy services are
provided and fees charged in such way that VAT does not arise (this shall
include, but not be limited to, the parties ensuring that the consulting
services are not provided to any entity that is resident in the United Kingdom
and/or the European Union). None of the Contractor, nor any of its owners,
members, officers, directors or employees, shall be entitled to participate in
any employee benefit plans maintained by the XL Group by reason of the
consulting services provided under this Consulting Agreement.
6.
Expenses. The Company shall reimburse the Contractor for all reasonable expenses
incurred by it in the course of performing its duties and services under this
Consulting Agreement, provided the expenses are consistent with the Company’s
policies in effect from time to time with respect to travel and other business
expenses, and subject to, in the case of expenses in excess of $500,
pre-approval by the CEO or his designee, and, in all cases, the Company’s
requirements with respect to reporting and documentation of expenses.

7.
Return of Property. Contractor and Catlin agree that, upon the expiration or
termination of the Consulting Term, it and he will immediately destroy or return
to the Company all Company property of any kind, as well as all materials
containing or reflecting the Confidential Information (as defined in Section
12(a) of the Agreement and Release) and all copies, reproductions and summaries
thereof, in its or his possession or under its or his control. Contractor and
Catlin agree that it and he shall erase all Confidential Information from all
media in its or his possession or under its or his control, including, without
limitation, all smartphones, iPads, or external storage devices, and, if the
Company so requests, shall certify in writing that it and he have done so. All
Confidential Information is and shall remain the property of the XL Group.
Contractor agrees that its obligations under this section apply equally to its
owner, members, directors and employees.

8.
Independent Contractor Relationship. The Contractor, Catlin and the Company
agree that neither the Contractor nor any of its owners, members, officers,
directors or employees shall be officers or employees of the Company with regard
to the performance of the services hereunder, and that Contractor is acting as
an independent contractor to the Company for all purposes with regard to the
performance of its services hereunder during the Consulting Term, including,
without limitation, under the laws of the United Kingdom, US Federal (including
social security and unemployment), and Bermuda (including payroll) tax purposes.
Contractor shall be solely responsible for fulfilling when due all required
income tax and self-employment tax obligations arising in connection with his
consultancy for the Company wheresoever incurred. Should the Company be required
by any applicable tax authority to pay any such taxes or payments, the
Contractor shall promptly reimburse the Company for such taxes or payments,
including any interest and penalties with respect thereto. The Company will
provide the Contractor with reasonable notice of any such applicable assessment,
determination or demand and promptly supply the Contractor with copies thereof.
The Company shall take such steps as the Contractor reasonably requests, at the
Contractor’s expense, in order to contest or dispute the same (including to the
extent permitted under applicable law and to the extent it does not breach
privilege or confidentiality, providing the Contractor with copies of any
relevant documentation in its possession). Should it be determined that any
payment in respect of the Consulting Fee by the Company should be subject to
withholding of tax under applicable law, the Company shall thereafter make any
payment of the Consultancy Fee net of applicable income, employment, social
security or other taxes required to be withheld therefrom. For the avoidance of
doubt, the Consultancy Fee shall otherwise be exclusive of any applicable value
added tax, or similar applicable tax which, if required, shall be paid by the
Company in addition.

9.
Indemnification. The Company shall indemnify the Contractor, Catlin and any
other person appointed and approved under Clause 3 against expenses incurred and
damages paid or payable by it or him solely with respect to claims arising or
resulting directly and exclusively from actions or failures to act by the
Consulting Company or Catlin or any other person appointed and approved under
Clause 3 in rendering the services to the Company under this Consulting
Agreement, but not including expenses incurred or damages paid or payable
arising out of his or the Contractor’s gross negligence or willful misconduct.

10.
Applicable Law. This Consulting Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.

11.
Severability. In the event any provision of this Consulting Agreement shall be
adjusted invalid or unenforceable, such adjudication shall not affect the other
provisions of this Consulting Agreement, which shall remain in full force and
effect.





--------------------------------------------------------------------------------



EXECUTION COPY


12.
Changes. This Consulting Agreement shall not be changed, modified, supplemented
or amended except by express written agreement signed by the Contractor and the
Company.

13.
No Waiver. The failure of either party to execute a right to require performance
by the other party of any part of this Consulting Agreement shall not affect the
full right to exercise such right or to require such performance at any time
thereafter; nor shall the waiver by either party of a breach of any provision of
this Consulting Agreement constitute a waiver of any later breach of the same or
any other provisions.

14.
Third party rights. The provisions of this Consulting Agreement that are
expressed to apply to Catlin (the “Catlin Provisions”) may be enforced against
him directly notwithstanding the fact that he is not a signatory to this
Consulting Agreement. The Contractor shall use all reasonable efforts to ensure
that Catlin complies with the Catlin Provisions and, in the event that he
breaches such Catlin Provisions, the Contractor agrees that the Company may
recover any loss incurred by the Company as a result of such breach directly
from the Contractor. Other than the Catlin Provisions, nothing in this
Consulting Agreement confers any rights on any person (other than the parties to
this Consulting Agreement).

15.
Miscellaneous. This Consulting Agreement, to the extent it amends the Agreement
and Release solely to include Contractor as a party to the consulting provisions
included therein, is the complete and exclusive statement of the agreement
between the parties in relation to such subject matter. All other
representations, warranties, and covenants by and between Catlin and the Company
set forth in the Agreement and Release (including without limitation Paragraph
12 thereof) shall remain in full force and effect. Notwithstanding anything in
this Consulting Agreement to the contrary, (i) the Company may terminate the
Consulting Term for “Cause” (as defined in Section 4(c) of the Agreement and
Release) and (ii) the Consulting Fee shall only be payable provided Catlin has
complied, and continues to comply, with the terms of the Agreement and Release.
The provisions contained in clauses 11 and 12 of the Agreement and Release shall
apply mutatis mutandis to the Contractor as they apply to Catlin.





[Signature Page Follows]




--------------------------------------------------------------------------------



EXECUTION COPY








IN WITNESS WHEREOF, the parties have executed this Consulting Agreement by their
authorized representative as of the date and year first set forth above.


XL GROUP LTD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BY:
/s/ Eileen G. Whelley
12/14/2017
 
 
 
 
Signature
 
Date
 
 
 
 
 
 
 
 
 
 
Printed Name:
Eileen G. Whelley
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EVP and Chief Human Resources Office
 
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XL SERVICES (BERMUDA) LTD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BY:
/s/ Charles Cooper
12/14/2017
 
 
 
 
Signature
 
Date
 
 
 
 
 
 
 
 
 
 
Printed Name:
Charles Cooper
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CATLIN CONSULTING LIMITED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BY:
/s/ Stephen Catlin
12/31/2017
 
 
 
 
Signature
 
Date
 
 
 
 
 
 
 
 
 
 
Printed Name:
Stephen Catlin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





